Co eo YN Dn F&F W HP

No NH Hw MN HY bh NN NOR Re SS Oe Se OOS eS eS el
on DTD MN Ff WY NY KF CDT OO AT DR rH F&F W HH KF OC

 

 

Case 3:19-cr-05234-RJB Document5 Filed 05/22/19 Page 1 of 2

 

FILED

 

 

RECEIVED

May 22, 2019

CLERK U.S. DISTRICT COURT

 

LODGED

WESTERN DISTRICT OF WASHINGTON AT TACOMA
—L——————

 

DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JOY APODACA,
Defendant.

NO. CR19-5234-RJB

INFORMATION

 

 

The United States Attorney charges that:

COUNT 1
(Theft of Public Funds)

Beginning in or about April 1994, and continuing through about December 2018,

at Chimacum, within the Western District of Washington and elsewhere, JOY

APODACA, willfully and knowingly embezzled, stole and converted to her own use and

the use of another money of the United States, namely Supplemental Security Income

benefits and other federally funded assistance benefits having an aggregate value of

approximately two hundred seventy-seven thousand dollars ($277,000), with the

/I

INFORMATION/APODACA - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
C0 oOo DN A HW B&B WH

Mm NY NHN HY KY YY NY KN KY FS BS BS SE BP eS eS eS ll
on DH nN SF WH NY YK CO CO wo AHN DO NH FSF WY KF O&O

 

 

Case 3:19-cr-05234-RJB Document5 Filed 05/22/19 Page 2 of 2
intent to deprive the United States of the use and benefit of that money.
All in violation of Title 18, United States Code, Section 641.

DATED: May 22, 2019

aa

N M. MORAN
nifed States Attorney

 

t D, OESTERLE

Assistant United States Attorney

 

ay b-i

Special Assistant United States Attorney

INFORMATION/APODACA - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
